IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-16-00145-CV

NANCY GIRALDO,
                                                              Appellant
v.

SOUTHWESTERN ADVENTIST UNIVERSITY,
                                                              Appellee



                             From the 249th District Court
                                Johnson County, Texas
                              Trial Court No. C201400031


                             MEMORANDUM OPINION


          In three issues, appellant, Nancy Giraldo, advancing pro se, argues that the trial

court erred in granting summary judgment in favor of her former employer, appellee

Southwestern Adventist University. Specifically, Giraldo contends that the trial court

erred by: (1) failing to provide her with an opportunity to complete discovery (2)

excluding critical evidence; and (3) granting summary judgment in favor of appellee. We

affirm.
                                          I.         BACKGROUND

        Giraldo was previously employed by appellee as an Associate Professor in the

Psychology Department. In her live pleading, Giraldo asserted that appellee discharged

her from her position for improper purposes—a contention with which appellee

disagrees. Specifically, Giraldo alleged claims for gender discrimination, national-origin

discrimination, ethnic discrimination, color discrimination, retaliation, and breach of

contract.1

        In response to Giraldo’s lawsuit, appellee filed traditional and no-evidence

motions for summary judgment. After a hearing, the trial court granted appellee’s

motions for summary judgment. This appeal followed.

                                               II.    ANALYSIS

        In her first issue, Giraldo contends that the trial court erred in failing to grant her

motion to extend the time to respond to appellee’s motions for summary judgment and

to complete discovery. At the outset of our analysis of this issue, we note that Giraldo

has not provided any citations to the record in her briefing of this issue. See TEX. R. APP.

P. 38.1(i) (“The brief must contain a clear and concise argument for the contentions made,

with appropriate citations to authorities and to the record.”); Nguyen v. Kosnoski, 93




        1Giraldo noted in her live pleading that she “is a female citizen of the United States of America.
She is an Hispanic who was born in Puerto Rico.” She also acknowledged that she does not possess a
Doctorate in Psychology, which, according to appellee, was one of the bases for not renewing her
employment contract.

Giraldo v. Sw. Adventist Univ.                                                                     Page 2
S.W.3d 186, 188 (Tex. App.—Houston [14th Dist.] 2002, no pet.) (“Moreover, an issue not

supported by references to the record is waived.”); see also Warren v. McLennan County

Judiciary, No. 10-13-00009-CV, 2013 Tex. App. LEXIS 7946, at **3-4 n.2 (Tex. App.—Waco

June 27, 2013, no pet.) (mem. op.) (“Moreover, under Texas law, pro-se litigants are held

to the same standards as licensed attorneys with regard to compliance with applicable

laws and rules of procedure.” (citing Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85

(Tex. 1978); In re N.E.B., 251 S.W.3d 211, 211-12 (Tex. App.—Dallas 2008, no pet.))). As

such, Giraldo has waived her complaint in this issue.

       In any event, even if she had provided appropriate citations to the record in her

briefing, Giraldo’s complaint in this issue lacks merit. On January 11, 2016, Giraldo filed

a motion for extension of time to respond to appellee’s motion for summary judgment

and to complete discovery. Thereafter, on January 19, 2016, Giraldo filed a motion for

continuance, requesting more time to conduct discovery in preparation for the summary-

judgment hearing. Neither of Giraldo’s motions were verified or accompanied by an

affidavit describing the evidence sought, explaining its materiality, and showing that

Giraldo had used due diligence to obtain the evidence.2

       If a continuance is sought to pursue further discovery, the motion must either be

verified or supported by affidavit describing the evidence sought, explaining its

materiality, and showing the party requesting the continuance has used due diligence to


       2   It is worth noting that Giraldo filed her original petition in this case on January 21, 2014.

Giraldo v. Sw. Adventist Univ.                                                                             Page 3
obtain the evidence. See TEX. R. CIV. P. 251, 252; Tenneco, Inc. v. Enter. Prods. Co., 925
S.W.2d 640, 647 (Tex. 1996); Wal-Mart Stores Tex., L.P. v. Crosby, 295 S.W.3d 346, 356 (Tex.

App.—Dallas 2009, pet. denied). Conclusory allegations are not sufficient. Lee v. Haynes

& Boone, L.L.P., 129 S.W.3d 192, 198 (Tex. App.—Dallas 2004, pet. denied). We must

presume that a trial court does not abuse its discretion in denying a motion for

continuance when the motion is not verified or supported by affidavit. See Serrano v.

Ryan’s Crossing Apartments, 241 S.W.3d 560, 564 (Tex. App.—El Paso 2007, pet. denied);

City of Houston v. Blackbird, 658 S.W.2d 269, 272 (Tex. App.—Houston [1st Dist.] 1983, writ

dism’d).

       Therefore, because Giraldo’s motion for continuance was unverified and

unaccompanied by an affidavit outlining the information listed above, we must presume

that the trial court did not abuse its discretion in failing to grant her motions. See Serrano,
241 S.W.3d at 564; Blackbird, 658 S.W.2d at 272. Accordingly, we overrule her first issue.

       In her second issue, Giraldo argues that the trial court erred in excluding evidence

that was controlling on a material issue. In particular, Giraldo complains about the trial

court’s exclusion of Exhibits A, B, M, N, and Q. Exhibit A purportedly is a copy of the

Southwestern Adventist University Faculty/Staff Handbook. Exhibit B purportedly is a

copy of the Southern Association of Colleges and Schools Faculty Credentialing

Guidelines. The remaining exhibits are personal emails of Giraldo’s.




Giraldo v. Sw. Adventist Univ.                                                           Page 4
       As was the case in her first issue, Giraldo has not provided any citations to the

record in her briefing of this issue. See TEX. R. APP. P. 38.1(i); Nguyen, 93 S.W.3d at 188;

see also Warren, 2013 Tex. App. LEXIS 7946, at **3-4 n.2. Accordingly, Giraldo has waived

her complaint in this issue.

       Nevertheless, even if Giraldo had provided appropriate citations to the record, she

waived her complaints as to these exhibits by failing to challenge all possible grounds for

the trial court’s ruling. See In re Blankenship, 392 S.W.3d 249, 259 (Tex. App.—San Antonio

2012, no pet.) (“When an appellee objects to evidence on several independent grounds

and, on appeal, the appellant complains of the exclusion of the evidence on only one of

those grounds, the appellant waives any error by not challenging all possible grounds for

the trial court’s ruling.” (citing Gulley v. Davis, 321 S.W.3d 213, 218 (Tex. App.—Houston

[1st Dist.] 2010, pet. denied); Trahan v. Lone Star Title Co. of El Paso, Inc., 247 S.W.3d 269,

284-85 (Tex. App.—El Paso 2007, pet. denied))).

       Here, appellee objected to exhibits A, B, M, N, and Q on the following grounds:

“Plaintiff has failed to establish its authenticity or relevance, or lay any proper predicate

for the admissibility of same, either through a qualified witness or otherwise. The

purported document is inadmissible hearsay and not competent as summary judgment

proof.” Additionally, with respect to Exhibit M, appellee objected “to the extent it

attempts to interject opinion testimony from persons not designated as experts.” The trial

court sustained appellee’s objections to these exhibits.


Giraldo v. Sw. Adventist Univ.                                                           Page 5
       On appeal, Giraldo does not: (1) contend that the exhibits are not hearsay; (2)

explain the relevance of Exhibits M, N, and Q; or (3) contend that Exhibit M does not

attempt to interject opinion testimony from persons not designated as experts. By not

challenging all possible grounds for the trial court’s exclusion of these exhibits, Giraldo

has waived this complaint. See In re Blankenship, 392 S.W.3d at 259; see also Gulley, 321
S.W.3d at 219; Trahan, 247 S.W.3d at 285. We overrule her second issue.

       In her third issue, Giraldo contends that the trial court erred in granting appellee’s

motion for summary judgment because “Plaintiff argues that the argument presented in

summary judgement [sic] for its case meets the lower threshold necessary to survived

[sic] summary judgement [sic].” Once again, Giraldo has not provided any citations to

the record in her briefing of this issue. See TEX. R. APP. P. 38.1(i); Nguyen, 93 S.W.3d at

188; see also Warren, 2013 Tex. App. LEXIS 7946, at **3-4 n.2. Accordingly, Giraldo has

waived her complaint in this issue. We overrule her third issue.

                                     III.   CONCLUSION

       Having overruled all of Giraldo’s issues on appeal, we affirm the judgment of the

trial court.




                                                  AL SCOGGINS
                                                  Justice




Giraldo v. Sw. Adventist Univ.                                                         Page 6
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 26, 2017
[CV06]




Giraldo v. Sw. Adventist Univ.               Page 7